Citation Nr: 1505805	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for scarring, the residuals of Caesarean sections.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to January 2002.

This case was previously before the Board of Veterans' Appeals (Board) in July 2014, when it was remanded for further development, including VA examinations to determine the nature and etiology of fibromyalgia and scarring, the residuals of Caesarean sections.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued its denial of entitlement to service connection for a back disability.  Thereafter, the case was returned to the Board for further appellate action.

In March 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Fibromyalgia was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  The Veteran has scarring as the result of two Caesarean sections in service.  



CONCLUSIONS OF LAW

1.  Fibromyalgia is not the result of disease or injury incurred in or aggravated by service, nor is it the result of a disorder for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  Caesarean section scarring is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claims of entitlement to service connection for fibromyalgia and scarring, the residuals of Caesarian sections.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed her of her responsibilities for obtaining relevant records and other evidence in support of her claims.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes helping claimants to obtain service treatment records and other pertinent records, including VA treatment records and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The transcript of the Veteran's March 2014 hearing shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support her claims.  The hearing was conducted in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C.A. § 7261(b)(2) (West 2014); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2014).  Aggravation is shown by an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 USCA § 7104(d) (West 2014); 38 C F R § 19 7 (2014); see Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999) , Gilbert v Derwinski, 1 Vet App 49, 56 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During her March 2014 video conference, the Veteran testified that she began to experience widespread pain in service which was later diagnosed as fibromyalgia.  She also testified that she has residual scarring from two Caesarean sections in service.  Therefore, she maintained that service connection was warranted for fibromyalgia and the scarring from her Caesarean sections.  After carefully considering the claim in light of the record and the applicable law, the Board will grant service connection for residual scarring and denied service connection for fibromyalgia.  

The Veteran is competent to testify about what she experienced during and since her separation from the service.  For example, she is competent to report that she first experienced widespread pain in service and that it has been present since that time.  She is also competent to report that she has scars from two Caesarean sections in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a general matter, in particular here that pertaining to fibromyalgia, the question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  

Indeed, her lay assertions have been investigated by competent medical examination and, with respect to fibromyalgia,, are not supportable. Jandreau, 492 F.3d at 1376-77.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Fibromyalgia

The Veteran contends that her fibromyalgia was first manifested in service, primarily, by widespread pain, fatigue, and depression.  In May 2012, the Veteran's representative suggested that the Veteran's fibromyalgia was a result of her participation in the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  

While a medically unexplained, multi-symptom illness, such as fibromyalgia, may be the result of a veteran's service in Southwest Asia during  the Persian Gulf War, there is no evidence on file showing that the Veteran had such service.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Her service personnel records show that she deployed to Bosnia from September 1997 to July 1998.  However, Bosnia is not in the Southwest Asia theater of operations.  There is no evidence that she deployed to Southwest Asia for service in the Persian Gulf War.  Accordingly, that avenue for service connection is not available to her.  

The Veteran's service treatment records are negative for any complaints or clinical findings of fibromyalgia.  In May 2014, C. V., Ph.D., the director of a fibromyalgia clinic at a military medical facility, reported that even though it was not diagnosed in service, the initial manifestations of the Veteran's fibromyalgia were present:  severe headaches; nausea; non-cardiac chest pain; neuropathic pain syndrome with dysfunctional processing of sensory and pain stimuli, disordered sleep, and cognitive deficits; gastrointestinal disorders; and myofascial pain.  However, many of those symptoms were consistent with disorders for which service connection was later established, such as major depressive disorder, migraine headaches, degenerative joint disease of the lumbar spine, the residuals of stress fractures in each tibia, and gastroesophageal reflux disease.  Furthermore, the preponderance of the competent, probative evidence of record is against Dr. V.'s report.  

According to her rheumatologist, E. G. L., M.D., the Veteran's fibromyalgia was first diagnosed in May 2010.  It was manifested, primarily by severe, diffuse muscle pain and exertional fatigue, as well as both chronic and acute flare-ups.  Dr. L. noted that the Veteran had a 4-year history consistent with that diagnosis, which would place the onset several years after the appellant's separation from the service.  In addition, Dr. L. made no mention of a relationship to service.  

Generally, Dr. L's findings were confirmed by a VA examiner in September 2014.  Although the Veteran reported that she had been diagnosed with fibromyalgia in 1998, that report was not substantiated by her service treatment records.  The VA examiner noted that the service treatment records were completely negative for fibromyalgia.  In addition, he stated that there was no medical correlation between fibromyalgia and any of the Veteran's service-connected conditions.  He noted that fibromyalgia was manifested by generalized pain and would not be aggravated by any of the Veteran's service-connected conditions.  Given these findings, the VA examiner opined that it was less likely than not that the Veteran's fibromyalgia was related to service or to a disorder for which service connection had been established.     

Because the preponderance of the competent probative evidence is against a finding of fibromyalgia in service, and because the preponderance of such evidence is against a finding of a nexus between the Veteran's fibromyalgia and service or a service-connected disorder, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for fibromyalgia is not warranted.  To that extent, the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. With respect to service connection for fibromyalgia, the preponderance of the evidence is against the claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014) ; 38 C.F.R. § 3.102 (2014). 



The Residuals of Caesarean Sections

The Veteran's service treatment records show that prior to service, she underwent two Caesarean sections.  During service in 1997 and 2000, she also underwent two Caesarean sections.  It was noted that following the latter procedure, the skin was closed with surgical steel staples.  The September 2014 VA examiner confirmed that in service, the Veteran had been diagnosed with status post Caesarean section with residual scar.  

Given the diagnosis in service and the current diagnosis showing a nexus to service, the Veteran meets the criteria for service connection for status post Caesarean sections with residual scars.  Accordingly, service connection is warranted, and to that extent, the appeal is allowed.

The Board expresses no opinion regarding the severity of the scarring disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for scarring, status post Caesarean sections, is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


